Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Response to Amendment
	The amendment filed 03/23/2022 details claims 18 and 19 as amended and claims 27-34 being previously withdrawn. Accordingly, claims 18-26 and 35-36 are pending examination on the merits.
	The amendment to claim 18 is sufficient in overcoming the previously indicated rejections under 35 USC 112 (b), as well as, the previously indicated grounds of rejection under 35 USC 102 (a)(1).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-26 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 is amended to recite “a cross-sectional area of any of the gas passage sections between the second gas source under pressure and the second nozzle is greater than the minimum of the following two cross-sectional areas: a cross-sectional area of the second exit section of the second nozzle and a cross sectional area of an annular section of a surface formed by a projection of an exit edge of the second nozzle on a surface of the piece to be cut,” which is not supported in the originally filed specification.  

    PNG
    media_image1.png
    759
    663
    media_image1.png
    Greyscale

	Figure 1, above, illustrates the structure of the claimed torch, which includes a plasma nozzle 4 and a second, or downstream nozzle 5. Here, nozzle 4 refers to the claimed first nozzle and nozzle 5 refers to the claimed second nozzle. Furthermore, gas source 14 refers to the claimed second gas source for supply a second gas between nozzle 4 and nozzle 5 via passage 7, while elements 9 and 10 refer to the exit section of nozzle 4 and 5, respectively.  Regarding passage 7, paragraph 0039 (as published) states that a “second passage 7 is also provided between the plasma nozzle 4 and the downstream nozzle 5.” Paragraph 0082 states the following:
For a good gas supply of the downstream nozzle, the supply circuit thereof is preferably such that the gas passage sections, anywhere in the supply circuit, between a source of secondary gas under pressure and the downstream nozzle, are greater than at least the two following sections: exit section of the downstream nozzle or annular section of the surface formed by the projection of the exit edge of the downstream nozzle on the surface of the material to be cut during a cutting phase of the cycle.

An amendment to this section of the specification was filed on 12/27/2021 to replace “at least” with “the minimum of” to be consistent with PCT/EP2018/063621 (see Remarks filed 12/27/2021; second paragraph).  
First, the specification makes no mention of the cross sectional area of passage 7 being greater than either of the cross-sectional area of exit 10 or the cross sectional area of an annular section of a surface formed by a projection, as claimed. For instance, paragraph 0039 states that the exit section 10 is “larger than the exit section 9 of the plasma nozzle 4” and has a diameter of 4 mm (para. 0063). Paragraph 0052 states that the exit section 9 of the first nozzle 4 is of “constant circular cross section,” which is the only mentioning of “cross section” in the specification. Paragraph 0082, as provided above, makes no mention that the variable of the supply circuit/gas passage section which is greater being a cross sectional area.
Second, the specification makes it clear that the gas passage section between the second gas source and the second nozzle (downstream nozzle) is greater than an exit section of the second nozzle or the annular section of the projection of the exit edge of the second nozzle, rather than the “and” claimed.  
Therefore, the claim amendment stating that the gas passage section is greater than “a cross-sectional area of the second exit section of the second nozzle and a cross sectional area of an annular section of a surface formed by a projection of an exit edge of the second nozzle on a surface of the piece to be cut” lacks sufficient support in the originally filed specification and, accordingly, is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 18-26 and 35-36 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 18, the recitation of “an annular section of a surface formed by a projection of an exit edge of the second nozzle on a surface of the piece to be cut” renders the claim indefinite as it is unclear if the annular section formed by an “exit edge of the second nozzle” refers to the “second exit section” of the second nozzle previously recited. 
	Regarding claim 18, the recitation of “a cross sectional area of an annular section of a surface formed by a projection of an exit edge of the second nozzle on a surface of the piece to be cut” renders the claim indefinite as it is unclear if the annular section being claimed pertains to the structure of the second nozzle, to the surface of the piece to be cut, or to a combination.

    PNG
    media_image2.png
    492
    593
    media_image2.png
    Greyscale


	The specification, in paragraph 0039, discloses element 10 being the “exit section” of nozzle 5 (the claimed second nozzle). Paragraph 0082 recites “…annular section of the surface formed by the projection of the exit edge of the downstream nozzle on the surface of the material to be cut during a cutting phase of the cycle,” which is substantially the same language used in the claim.  This section of the specification is the only instance in which the “annular section” or the “projection” of the second nozzle are discussed.  Figure 1, above, is annotated to highlight the claimed features, as best understood.  As shown above, the exit section 10 of nozzle 5 includes an “annular section” of a surface formed by a “projection” of the exit edge (assuming “exit edge” means “exit section” 10). As indicated, this annular section, including its cross-sectional area, refers to the structure of the second nozzle 5 and, more specifically, to the exit section 10 of second nozzle 5. It is unclear in what way the “surface of the piece to be cut” is intended to define, or otherwise limit, this annular section.
	Based on the above, one of ordinary skill in the art, upon reviewing the specification would not be reasonably apprised to what is meant by “a cross sectional area of an annular section of a surface formed by a projection of an exit edge of the second nozzle on a surface of the piece to be cut.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 20, and 24 is/are rejected under 35 U.S.C. 103 as obvious over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), as evidenced by Non-Patent Literature “Choked Flow” (https://en.wikipedia.org/wiki/Choked_flow; dated 04/2021), hereinafter D1, and by Namburu (U.S. Publication 2015/0334816).
Regarding claim 18, Ramakrishnan teaches a method of plasma cutting a piece to be cut (“This invention relates to a plasma arc cutting process and apparatus. In particular, the invention is concerned with controlling the electric arc in plasma arc cutting applications, such as in the metal fabrication industry.” 1:4-7) (Figures 3A, 3C, 4, and 5; workpiece 36), comprising: 

    PNG
    media_image3.png
    647
    753
    media_image3.png
    Greyscale

providing a plasma torch (dual flow plasma torch 20) comprising an electrode (electrode 22 made of copper and including element 42; 5:10-29) disposed within a first nozzle (26) having a first exit section (nozzle exit 24, which produces a choked flow; 6:26-43) facing an end of the electrode (22; as shown in Fig. 1), a first gas source to supply a first gas to the first nozzle (“A suitable plasma forming gas 30 (e.g. air, oxygen, nitrogen or a mixture of argon and hydrogen) flows under pressure around the electrode 22 and through the nozzle bore 24 towards a workpiece 32.” 5:15-19), a second nozzle (40; made of copper like nozzle 26) arranged concentrically around the first nozzle (26) (Fig. 1) and having a second exit section (not labeled, by shown above the annotated arrow) substantially facing the first exit section (24), and a second gas source to supply a second gas (gas 38) between the first nozzle and the second nozzle (“An arc 36 from the torch 20 is constricted by the flow of gas 30 through the nozzle 26, further constriction can be achieved by applying a shield gas 38, or by water as in a water injection torch or by a secondary nozzle as used in high precision cutting torches.” 5:22-25) via a gas supply circuit having gas passage sections (annotated above) between the first nozzle (26) and the second nozzle (40), 
supplying the electrode (22) with a current (arc current; See Fig. 5) and respectively supplying the first nozzle (26) and the second nozzle (40) with the first (30) and second gas (38) to form a plasma with the first gas introduced into the first nozzle (plasma arc jet 36) (30 is the gas forming gas); and
controlling a surrounding pressure around a plasma jet between the first nozzle (26) and the second nozzle (40) to be at least greater than an atmospheric pressure and less than a pressure of the plasma jet in the first exit section (24) (“The force exerted by the plasma jet on the molten material at the cut is a function of the momentum of the plasma jet which is proportional to the product of the mass density of the plasma and the square of its velocity. The nozzle of the plasma torch 20 has a straight bore and hence at the operating mass flow rates used for cutting, the velocity of the plasma at the nozzle exit 24 is sonic, as evidences by optical observations, which show a supersonic jet 36 emanating from the nozzle. Owing to the choking or sonic flow at the nozzle exit 24, the gas dynamic behaviour of the plasma described in terms of mass flow and jet momentum are primarily determined by the conditions in the nozzle chamber located upstream of the nozzle exit. Since the momentum of most gases used for plasma arc cutting is proportional to pressure over a wide range of temperature of 1000-30000 K, the momentum of the plasma jet 36 and the consequent force exerted by the jet on the molten material are approximately proportional to the pressure in the nozzle chamber.” 6:25-43) (“The presence of a high-temperature, and hence low-density, arc plasma in the nozzle restricts the flow of gas through the nozzle. If the rate of mass flow through the nozzle exit is maintained approximately constant, the pressure in the nozzle chamber rises to overcome the restrictive effect of the plasma and maintain the mass flow rate.” 6:43-49) (Here, exit 24 produces a choked flow.  Producing such a choked flow inherently means that pressure around jet 36 between nozzle 26 and 40 is greater than an atmospheric pressure; i.e. atmospheric pressure surrounding an exterior of the torch. Furthermore, D1 articulates that choked flow occurs when a flowing fluid at a given pressure and temperature passes through a constriction-nozzle exit 24-into a lower pressure environment and that all gases flow from upstream higher pressure sources to downstream lower pressure sources.  Accordingly, it is inherent that the pressure around plasma jet 36 at exit section 24 is greater than the pressure existing around jet 36 in the region between nozzle 26 and 40).  

    PNG
    media_image4.png
    466
    583
    media_image4.png
    Greyscale

Ramakrishan teaches, as shown above, the gas passage sections between the second gas source under pressure and the second nozzle, relative to the second exit.  Further, Ramakrishan teaches that the cross sectional area of the second exit section is the smaller than the cross sectional area of an annular section of a projection of an exit edge (taken to refer to the second exit section).  
Ramakrishan teaches substantially the claimed invention except for an indication of the cross sectional area of the gas passage section being greater than the cross sectional area of the second exit section.
Yamaguchi teaches that it is known in the art of plasma torches (para. 0003; Fig. 1, plasma torch 1a) having an electrode (6) disposed within a first nozzle (8) having a first exit section (831) and a second nozzle (shield cap 10 and cap 4,5) having a second exit section (104) for the second nozzle to be supplied with a gas source (assist gas supply pipe 48) via a gas supply circuit having gas passage sections (channels AG1-AG7). 

    PNG
    media_image5.png
    838
    560
    media_image5.png
    Greyscale

Yamaguchi teaches that a cross sectional area of any of the gas passage sections (AG6 or AG7) between the second gas source (48) and the second nozzle (4, 5, 10) is greater than a cross sectional area of the second exit section (104) [As shown above, Figure 1 of Yamaguchi illustrates channels AG6 and AG7 being wider than exit section 104 and for AG7 to be thinner than AG7].

    PNG
    media_image6.png
    513
    473
    media_image6.png
    Greyscale

Namburu teaches that it is known in the art of plasma torches (para. 0001; Fig. 3, torch 300) having an electrode (305) disposed within a first nozzle (313) having a first exit section (313d; Fig. 5A) and a second nozzle (shield cap 315; Fig. 3 and 6) having a second exit section (315E; Fig. 6) for the second nozzle to be supplied with a gas source via a gas supply circuit having gas passage sections (Para. 0030; “When the torch is assembled the cylindrical portion 315b of the shield cap 315 is adjacent to the cylindrical portion 313b of the nozzle 313, as shown in FIG. 6, such that a gap exists between the nozzle 313 and the shield cap 315. The shielding gas is directed through this gap during a cutting operation.”) (para. 0031; “the gap distance between the interior surface of the shield cap 315 at the beginning (point x) of the tip portion 315c and the exterior of the nozzle (measured normal to the interior surface of the shield cap) is greater than the gap distance between the interior surface of the shield cap 315 at the end (point y) of the tip portion 315c and the exterior of the nozzle (measured normal to the interior surface of the shield cap). By decreasing the width of the gap G the shield gas air flow is accelerated near the exit of the torch—which aids in stabilizing the plasma jet and improves performance of the torch.”) [Here, the gas passage sections are taken as the vertical portions of gap G leading to point X and from point X to point Y]. 
Namburu teaches that decreasing the width of gap G toward the exit causes the shield gas air flow to be accelerated near the exit of the torch, which aids in stabilizing the plasma jet and improves performance of the torch.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishan with Yamaguchi, as evidenced by Namburu, by replacing the cross sectional area of any of the gas passage sections, relative to the cross sectional area of the second exit section of Ramakrishan, with the teachings of Yamaguchi, in order to the shield gas air flow to be accelerated near the exit of the torch, which aids in stabilizing the plasma jet and improves performance of the torch (Namburu, para. 0031).
Furthermore, the cross sectional diameter of any of the gas supply sections, relative to the cross sectional area of the second exit section is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a particular velocity of the shielding gas. A person of ordinary skill in the art would recognize that the cross sectional area of the shield gas supply passage of a plasma nozzle influences the velocity of the shielding gas near the exit of the torch.. Varying the cross sectional area of the gas supply section of the plasma nozzle would allow for varying  gas velocities to be achieved. Furthermore, Namburu teaches [para. 0031] that by decreasing the width of the shield gas passage section, G, which necessarily effects the cross sectional area, the shield gas flow is accelerated near the exit of the torch, “which aids in stabilizing the plasma jet and improves the performance of the torch.” "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 20, the primary combination, as applied to claim 18, teaches each claimed limitation.
Ramakrishnan further teaches wherein the pressure in the first exit section is obtained from a total generating pressure in the first nozzle and a coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma (nozzle 26 having exit orifice 24 producing a choked flow inherently means that the pressure at 24 is obtained by a total generating pressure and a coefficient corresponding to a ratio of heat; also commonly referred to as the heat capacity ratio). 
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image7.png
    71
    151
    media_image7.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image8.png
    101
    193
    media_image8.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being pressure in the first exit section (28a), p0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma.
Regarding claim 24, the primary combination, as applied to claim 18, teaches each claimed limitation except for explicitly wherein an intensity of current in the plasma jet is an affine function of a gas supply pressure in the first nozzle.  
For context as to what is meant by “an affine function,” the examiner references paragraph 0061 of the instant application which states the following:
In the plasma cutting method described herein, the current for a given exit section diameter 9 of the plasma nozzle 4 can also depend on the supply pressure Pi of the plasma nozzle 4 during at least one phase of the cutting process. The intensity could for example be an affine function of the supply pressure and can thus be expressed as follows: I=a+bP, a and b being constants to be determined according to the geometry of the torch.

	Based on the above interpretation, such an affine function is inherently present in the plasma torch of Ramakrishnan.  Since, a and b are constants based on the geometry of the torch and P is the pressure, Ramakrishnan inherently satisfies this equation.
	

    PNG
    media_image9.png
    513
    567
    media_image9.png
    Greyscale

	Ramakrishnan teaches an intensity of current in the plasma jet being functionally related to a gas supply pressure in the first nozzle (Fig. 5 and 6:50-60; “there is a strong relationship between the pressure in the nozzle chamber and arc current. Thus, the pressure in the nozzle chamber, and therefore the plasma jet momentum, varies with current and a strategy of controlling the amount of energy per unit length of cut by varying the arc current depending on the cutting speed would result in the momentum of the plasma jet decreasing during cutting of the profile corners. This means that effective metal removal and therefore high cut quality would not be maintained around the profile.”) (6:61 to 7:3; “The process of the invention maintains the balance between the momentum of the plasma jet and the amount of energy per unit length of cut needed for high cut quality. The process relies on pulsing of the arc current down from an upper current value (typically the value of the current rating of the nozzle) for a short period of time in a repetitive manner at a sufficiently high frequency. This approach facilitates dynamic control of the amount of energy per unit length of cut without a significant decrease in the momentum of the plasma jet.”).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), as evidenced by hereinafter D1, Namburu, and by Non-Patent Literature “Heat Capacity Ratio” (https://en.wikipedia.org/wiki/Heat_capacity_ratio; dated 01/27/2022), hereinafter D2.
Regarding claim 19, the primary combination, as applied to claim 18, teaches each claimed limitation.
Ramakrishnan further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle being of some value (see citations to claim 18 above).  
Ramakrishnan is silent on the ratio being greater than 1 and less than or equal to 5.
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image7.png
    71
    151
    media_image7.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image8.png
    101
    193
    media_image8.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).  Paragraph 0018 states that “the ratio between the pressure in the plasma jet in the first exit section and the surrounding pressure around the plasma jet between the first nozzle and the second nozzle is advantageously between 1 and 5, preferably between 2 and 4 and more preferably between 2.4 and 2.6,” while paragraph 0019 states that “the pressure in the first exit section is obtained from the total generating pressure in the first nozzle and a coefficient corresponding to the ratio of specific heats at a constant pressure and volume of the plasma.” Paragraph 0049 refers to the claimed ratio as “so-called Nozzle Pressure Ratio or NPR.”
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being the pressure of the plasma in the first exit section (24), p0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma. Here, Ramakrishnan inherently teaches a nozzle pressure ratio of p*/p0 (which is of some value).
	With respect to γ, the instant application discloses the source of plasma gas 11 being “compressed air, oxygen, or any other gas adapted to the material to be cut” (para. 0042) and that γ “is generally between 1.0 and 1.4.
	D2 shows values of γ for air being about 1.4, which corresponds to the values disclosed in the instant application.  These values are corroborated by D1.
Ramakrishnan discloses the plasma forming gas (30) being “air, oxygen, nitrogen or a mixture of argon and hydrogen.”  As such, Ramakrishnan inherently teaches the same values of γ and also teaches a corresponding nozzle pressure ratio.

    PNG
    media_image10.png
    511
    431
    media_image10.png
    Greyscale

D1 also shows that for a choked glow, the minimum pressure ration Pu/Pd may be understood as the ration between the upstream pressure and the pressure at the nozzle throat when the gas is traveling at Mach 1 (sonic flow), where, for dry air, the minimum Pu/Pd is 1.893.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, by modifying the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle of Ramakrishnan, being inherently of some value, to be greater than 1 and less than or equal to 5.  The aforementioned pressure ratio is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure ratio for achieving choked flow.  A person of ordinary skill in the art would recognize that the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle allows for choked conditions to occur.  Having too low of a pressure ratio would prevent sonic flow at the nozzle exit from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), and in further view of Krink et al. (U.S. Publication 2006/0186094), hereinafter Krink.
Regarding claim 21, the primary combination, as applied to claim 18, teaches each claimed limitation including a gas supply pressure in the first nozzle being of some value.  Ramakrishnan does not teach the gas supply pressure being greater than 5000 hPa.
Note: 5000 hPa converts to 5 bar.
	Krink teaches that it is known in the art of controlling gas supply pressures in a p
plasma torch (para. 0001) for the plasma torch to include an electrode (12) disposed in 

    PNG
    media_image11.png
    646
    477
    media_image11.png
    Greyscale

a first nozzle (14) having a first exit section (exit orifice shown) (para. 0045), a first gas source (18) to supply gas (plasma gas mixture-para. 0045) to the first nozzle (via line 9a), a second nozzle (secondary gas nozzle 16) arranged concentrically around the firs nozzle and having a second exit section (exit orifice shown above), and a second gas source (20) to supply a gas (secondary gas mixture-para. 0046) between the first nozzle and the second nozzle (as shown above in Figure 1, via line 9d).
	Krink further teaches a gas supply pressure in the first nozzle being greater than 5000 hPa (para. 0054; “…In the pre-flow period, i.e. immediately before the pilot arc is ignited, a defined plasma gas mixture then flows through the plasma torch at a preselected pressure, e.g. 4 bar. The resulting pressure is transmitted to the control means 5 and processed in such a way that the selected set values for the volume flow w1, w2 and w3 are converted into new set values for the volume flow w1*, w2* and w3*, which set the desired pressure in the interior of the plasma torch at a constant gas mixture between the volume flow control means 1a, 1b and 1c and the plasma torch. After the ignition of the pilot arc, the pressure is increased to the pressure required for the plasma cutting process, e.g. 6 bar. This is done by raising the pressure set value Psoll (see FIG. 4) in the control means 5, whereby the increased pressure set value psoll raises the volume flows of the individual gases accordingly. This ensures that the desired pressure is always present in the interior of the plasma torch and the desired plasma gas mixing ratio is always given.”).
	The advantage of combining the teachings of Krink is that in doing so would provide a gas supply pressure that ensures that the desired pressure is always present in the interior of the plasma torch, where such pressure is sufficient for a plasma cutting process (para. 0054).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, with Krink, by replacing the gas supply pressure of Ramakrishnan, being inherently of some value, with the teachings of Krink, in order to provide a gas supply pressure that ensures that the desired pressure is always present in the interior of the plasma torch, where such pressure is sufficient for a plasma cutting process (para. 0054).
Furthermore, the value of the gas supply pressure in the first nozzle is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure for a plasma cutting process.  A person of ordinary skill in the art would recognize that the gas supply pressure influences the pressure present in the interior of the nozzle for plasma cutting.  Having too low of a gas supply pressure would prevent plasma cutting from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), and in further view of Winn. (U.S. Publication 2017/0001255).
Regarding claim 22, the primary combination, as applied to claim 18, teaches each claimed limitation except for wherein the surrounding pressure around the plasma jet is regulated by varying a distance between the second exit section and the piece to be cut.  
Winn teaches that it is known in the art of plasma torches for cutting (para. 0002) for the plasma torch (Figure 2; 200) to include an electrode (205) disposed in 

    PNG
    media_image12.png
    553
    731
    media_image12.png
    Greyscale

a first nozzle (203) having a first exit section (exit orifice shown) (para. 0027), a first gas source (Figure 1; 123) to supply gas (plasma gas-para. 0024) to the first nozzle, a second nozzle (201) arranged concentrically around the first nozzle and having a second exit section (exit orifice shown above), and a second gas source (121) to supply a gas (shield gas) between the first nozzle and the second nozzle (as shown in Figure 1).
	Winn further teaches that “[m]any known cutting systems either use a robot arm or a gantry type structure to move the cutting torch 200 around during the cutting operation” (para. 0038).  Figure 6 illustrates an example of a robot driven torch.  Winn continues in that “[b]ecause of this movement, and its effect on the gas lines 121 and 123, the gas flow/pressure can be different at different torch orientations or locations during a cutting operation, even though the supplied gas pressure remains constant.”
Winn gives the following example:
For example, even though the gas console is providing a constant gas pressure of 15 psi, at a first location on a cutting table the torch receives the full 15 psi, while at a second, more distant location, the torch only receives 13.5 psi. This, again, can adversely affect the cutting operation and the usable life of the torch components. Thus, exemplary embodiments of the present invention can develop a gas system model based on torch orientation and/or positioning in an automatic or semi-automatic cutting system. For example, prior to cutting, the controller 101 can initiate a calibration operation, where a fixed gas pressure is provided to the torch 200 (e.g., 15 psi at the gas console 105), and then the torch is moved to different locations within its cutting area, and if on a robotic arm moved to different locations at different orientations. The calibration can be done either during a calibration process or dynamically while during a cutting operation. For example, if correct pressure is not measured at the torch the pressure at the console can be adjusted to compensate for the pressure differential or the system can initiate a fault. As this is done, the sensors will constantly monitor the line and/or torch pressure to identify and record changes in the torch pressure as the torch is moved. For example, the system 100 can determine that when the torch 200 is within a first area of the work surface the pressure is at the expected 15 psi, but when the torch 200 transitions to a second area on the table, the pressure drops to 13.5 psi. The controller 101 then uses this information to develop the gas system model such that during cutting, when the torch is moved to the second area the controller 101 adjusts the system pressure (via the console 105) to ensure that the torch pressure is the needed 15 psi. 

	Winn, concludes, in that “the controller 101 can determine that when the torch 200 is at a first orientation no adjustment to the pressure is needed, but when the torch reaches a second orientation (e.g., torch up, torch horizontal, etc.) the pressure level needs to be adjusted to ensure the proper pressure is at the torch 200.”
	Those of ordinary skill in the art would readily understand that the distance between the second exit section of the second nozzle and the workpiece greatly influences the surrounding pressure.  For instance, the smaller the distance, the greater the pressure, and vice versa.
	The advantage of combining the teachings of Winn is that in doing so would provide accurate control over the secondary gas based on a position of the plasma torch relative to the workpiece.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, with Winn, by adding to the plasma torch of Ramakrishnan, with the CNC controlled robotic plasma torch of Winn, in order to provide accurate control over the secondary gas based on a position of the plasma torch relative to the workpiece.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), and in further view of Suslov (U.S. Publication 2008/0185366).
Regarding claim 22, the primary combination, as applied to claim 18, teaches each claimed limitation except for wherein an average electric field in the plasma jet is greater than 15 kV/m.  
Suslov teaches that it is known in the art of plasma generating devices (para. 0001) (para. 0002; “During operation, a plasma-generating gas is supplied to the plasma channel. The electrical arc formed between the cathode and the anode heats the gas flowing through the plasma channel, forming a plasma flow (sometimes also called a plasma stream or plasma jet). The plasma flow exits the device through an outlet in the anode at the end of the plasma channel.”) (Figure 1, illustrating plasma chamber 28 around cathode tip 30) for an average electric field in the plasma jet to be greater than 15 kV/m (para. 0041; “The average temperature of the plasma flow in the high pressure portion is preferably 10-20 °K. If argon is used as a plasma generating gas, the electric field of the plasma is preferably 5-50 V/mm. The power density of the plasma in the high pressure portion is preferably in the range of 0.5-10 kW/mm3.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, with Suslov, by replacing the average electric field of Ramakrishnan, being inherently of some value, with the teachings of Suslov, for in doing so would merely amount to routine optimization of a result effective variable. Here, the average electric field of the plasma jet is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired electric field for a plasma cutting process.  A person of ordinary skill in the art would recognize that the electric field of the plasma jet influences cutting of the workpiece.  Having too low of an electric field would prevent plasma cutting from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), and in further view of Shintani (U.S. Patent 5653895), and  Winn. (U.S. Publication 2017/0001255).
Regarding claim 25, the primary combination, as applied to claim 18, teaches each claimed limitation except as detailed below.
Ramakrishnan further teaches the surrounding pressure of the plasma jet being of some value during a priming phase of the plasma jet (formation of jet 36), a transfer phase (where the arc is transferred/contacts to the workpiece for cutting), and a piercing phase of a cutting cycle (plasma cutting of the workpiece).
Ramakrishnan is silent on the surrounding pressure being less than 1500 hPa and the surrounding pressure increases during a cutting phase of the cutting cycle.  
Note: 1500 hPa corresponds to 21.755 psi.
Shintani teaches that it is known in the art of plasma cutting (1:5-10) for a plasma cutting torch to include an electrode (1) disposed in a first nozzle (4)

    PNG
    media_image13.png
    428
    464
    media_image13.png
    Greyscale

Figure 11 of Shintani

having a first exit section (shown in Figure 11, above) (11:1-14), a first gas source (2) to supply gas (plasma gas) (2:45-49) to the first nozzle, a second nozzle (7) arranged concentrically around the first nozzle (Fig. 11, above) and having a second exit section (exit orifice shown above), and a second gas source (8) to supply a gas (secondary gas) between the first nozzle and the second nozzle (as shown above in Figure 11).

    PNG
    media_image14.png
    412
    464
    media_image14.png
    Greyscale

	Shintani further teaches increasing the surrounding pressure (secondary gas) during the cutting phase (indicated as Plasma Cutting Current from time b to c) (12:7-20; “The time chart shown in FIG. 13 differs from that shown in FIG. 11 in that the switching of the rate of flow of the secondary gas 8 from a low level to an elevated level is accomplished with a delay of time Td after the piercing is initiated following the start of the pre-flow period. This mode of operation can be achieved by constructing the plasma torch or the plasma cutting apparatus as shown in FIG. 4 or FIG. 11 and at the same time by incorporating a time delay element in the unit 13 for driving the control valves for the secondary gas 8 as shown in FIG. 4.”).
	The advantage of combining the teachings of Shintani is that in doing so would make it possible to perform a stabilized cutting operation without encountering a possible arc extinction immediately after the piercing is finished and without unnecessarily heightening the suppliable output voltage of a power supply (12:46-55). Furthermore, providing an increased secondary gas pressure allows for interchangeability of a single plasma cutting apparatus (12:56 to 13:14).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, with Shintani by replacing the surrounding pressure during a cutting phase of Ramakrishnan, with the teachings of Shintani, in order to make it possible to perform a stabilized cutting operation without encountering a possible arc extinction immediately after the piercing is finished and without unnecessarily heightening the suppliable output voltage of a power supply (12:46-55). Furthermore, providing an increased secondary gas pressure allows for interchangeability of a single plasma cutting apparatus (12:56 to 13:14).
The combination of Ramakrishnan, Yamaguchi, and Shintani teaches the claimed invention except for the surrounding pressure being less than 1500 hPa.
Winn teaches that it is known in the art of plasma torches for cutting (para. 0002) for the plasma torch (Figure 2; 200) to include an electrode (205) disposed in 

    PNG
    media_image12.png
    553
    731
    media_image12.png
    Greyscale

a first nozzle (203) having a first exit section (exit orifice shown) (para. 0027), a first gas source (Figure 1; 123) to supply gas (plasma gas-para. 0024) to the first nozzle, a second nozzle (201) arranged concentrically around the first nozzle and having a second exit section (exit orifice shown above), and a second gas source (121) to supply a gas (shield gas) between the first nozzle and the second nozzle (as shown in Figure 1).
	Winn further teaches the surrounding pressure being less than 1500 hPa (para. 0040; maintaining shield gas pressure within an acceptable range of 13-14 psi for a given cutting operation.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi and Shintani, by replacing the surrounding pressure of Ramakrishnan, being inherently of some value, with the teachings of Winn, for in doing so would merely amount to routine optimization of a result effective variable. Here, the surrounding pressure is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is enabling the gaseous atmosphere around a cutting area to be controlled [Shintani, 2:18-28; 38-41].  A person of ordinary skill in the art would recognize that the pressure of the shield gas (surrounding pressure) influences the environment around the plasma jet and the workpiece. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), Shintani (U.S. Patent 5653895), and Winn. (U.S. Publication 2017/0001255), and in further view of Couch et al. (U.S. Patent 5695662).
Regarding claim 26, the primary combination, as applied to claim 25, teaches each claimed limitation except for the second nozzle coming into contact with the piece to be cut during at least one phase of the cutting cycle.
Couch teaches that it is known in the art of plasma cutting (1:20-29; “…a process and apparatus for dual flow piercing and cutting of metal workpieces that is faster, has a better cut quality, and protects the torch against splattered molten metal through the use of a high velocity gas secondary gas flow of well-defined flow conditions and a novel composition….”) (Figures 3A, 3C, 4, and 5; plasma torch 10 comprising electrode 24, first nozzle 28 and second nozzle 72 for piercing/cutting workpiece 36) wherein the second nozzle comes into contact with the piece to be cut during at least one phase of the cutting cycle (8:4-11; “…it also acts during piercing as a mechanical shield against splattered metal. The lower portion of the cap, particularly the face piece 72d, intercepts any molten metal sprayed upwardly that is not swept away by the gas shield of the present invention, that is, a strong shielding flow of secondary gas this impinges on the plasma jet and is turned to flow radially outwardly between the cap 72 and the workpiece…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, Shintani and Winn, by modifying the second nozzle of Ramakrishnan, specifically the face of the second nozzle facing the workpiece, with the teachings of Couch, in order to provide a second nozzle that acts as a mechanical shield, during piercing of the workpiece, against splattered metal.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (U.S. Patent 6274841), hereinafter Ramakrishnan, in view of Yamaguchi et al. (U.S. Publication 2017/0182585), as evidenced by Non-Patent Literature “Choked Flow” (https://en.wikipedia.org/wiki/Choked_flow; dated 04/2021), hereinafter D1, and by Non-Patent Literature “Heat Capacity Ratio” (https://en.wikipedia.org/wiki/Heat_capacity_ratio; dated 01/27/2022), hereinafter D2.
Regarding claim 35, the primary combination, as applied to claim 18, teaches each claimed limitation.
Ramakrishnan further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle being of some value (see citations to claim 18 above).  
Ramakrishnan is silent on the ratio being between 2 and 4.
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image7.png
    71
    151
    media_image7.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image8.png
    101
    193
    media_image8.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).  Paragraph 0018 states that “the ratio between the pressure in the plasma jet in the first exit section and the surrounding pressure around the plasma jet between the first nozzle and the second nozzle is advantageously between 1 and 5, preferably between 2 and 4 and more preferably between 2.4 and 2.6,” while paragraph 0019 states that “the pressure in the first exit section is obtained from the total generating pressure in the first nozzle and a coefficient corresponding to the ratio of specific heats at a constant pressure and volume of the plasma.” Paragraph 0049 refers to the claimed ratio as “so-called Nozzle Pressure Ratio or NPR.”
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being the pressure of the plasma in the first exit section (24), p0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma. Here, Ramakrishnan inherently teaches a nozzle pressure ratio of p*/p0 (which is of some value).
	With respect to γ, the instant application discloses the source of plasma gas 11 being “compressed air, oxygen, or any other gas adapted to the material to be cut” (para. 0042) and that γ “is generally between 1.0 and 1.4.
	D2 shows values of γ for air being about 1.4, which corresponds to the values disclosed in the instant application.  These values are corroborated by D1.
Ramakrishnan discloses the plasma forming gas (30) being “air, oxygen, nitrogen or a mixture of argon and hydrogen.”  As such, Ramakrishnan inherently teaches the same values of γ and also teaches a corresponding nozzle pressure ratio.

    PNG
    media_image10.png
    511
    431
    media_image10.png
    Greyscale

D1 also shows that for a choked glow, the minimum pressure ration Pu/Pd may be understood as the ration between the upstream pressure and the pressure at the nozzle throat when the gas is traveling at Mach 1 (sonic flow), where, for dry air, the minimum Pu/Pd is 1.893.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, by modifying the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle of Ramakrishnan, being inherently of some value, to be between 2 and 4.  The aforementioned pressure ratio is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure ratio for achieving choked flow.  A person of ordinary skill in the art would recognize that the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle allows for choked conditions to occur.  Having too low of a pressure ratio would prevent sonic flow at the nozzle exit from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 36, the primary combination, as applied to claim 18, teaches each claimed limitation.
Ramakrishnan further teaches wherein a ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle being of some value (see citations to claim 18 above).  
Ramakrishnan is silent on the ratio being between 2.4 and 2.6.
D1 provides evidentiary support for the above.  D1 shows that in a choked flow the following occurs:

    PNG
    media_image7.png
    71
    151
    media_image7.png
    Greyscale

Where, γ is the heat capacity ratio of the gas, p0 is the total upstream pressure, and p* is the critical pressure value.
	The above equation is the same as that disclosed in the instant application in paragraphs 0052-0053 (as published), reproduced below.

    PNG
    media_image8.png
    101
    193
    media_image8.png
    Greyscale

	According to the instant application Pj is the critical pressure in exit section 9 (which corresponds to p*), Pi is the total generating pressure in the plasma nozzle (which corresponds to p0), and γ representing the heat capacity ratio (same symbol as above).  Paragraph 0018 states that “the ratio between the pressure in the plasma jet in the first exit section and the surrounding pressure around the plasma jet between the first nozzle and the second nozzle is advantageously between 1 and 5, preferably between 2 and 4 and more preferably between 2.4 and 2.6,” while paragraph 0019 states that “the pressure in the first exit section is obtained from the total generating pressure in the first nozzle and a coefficient corresponding to the ratio of specific heats at a constant pressure and volume of the plasma.” Paragraph 0049 refers to the claimed ratio as “so-called Nozzle Pressure Ratio or NPR.”
	Because nozzle 26 of Ramakrishnan produces a choked flow at exit orifice 24, the above equation is inherently met, with p* being the pressure of the plasma in the first exit section (24), p0 being the total generating pressure in the nozzle, and γ corresponding to coefficient corresponding to a ratio of heat of the plasma at constant pressure and a volume of the plasma. Here, Ramakrishnan inherently teaches a nozzle pressure ratio of p*/p0 (which is of some value).
	With respect to γ, the instant application discloses the source of plasma gas 11 being “compressed air, oxygen, or any other gas adapted to the material to be cut” (para. 0042) and that γ “is generally between 1.0 and 1.4.
	D2 shows values of γ for air being about 1.4, which corresponds to the values disclosed in the instant application.  These values are corroborated by D1.
Ramakrishnan discloses the plasma forming gas (30) being “air, oxygen, nitrogen or a mixture of argon and hydrogen.”  As such, Ramakrishnan inherently teaches the same values of γ and also teaches a corresponding nozzle pressure ratio.

    PNG
    media_image10.png
    511
    431
    media_image10.png
    Greyscale

D1 also shows that for a choked glow, the minimum pressure ration Pu/Pd may be understood as the ration between the upstream pressure and the pressure at the nozzle throat when the gas is traveling at Mach 1 (sonic flow), where, for dry air, the minimum Pu/Pd is 1.893.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ramakrishnan, as modified by Yamaguchi, by modifying the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle of Ramakrishnan, being inherently of some value, to be between 2.4 and 2.6.  The aforementioned pressure ratio is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case, the recognized result is a desired pressure ratio for achieving choked flow.  A person of ordinary skill in the art would recognize that the ratio of the pressure of the plasma jet in the first exit section to the surrounding pressure around the plasma jet between the first nozzle and the second nozzle allows for choked conditions to occur.  Having too low of a pressure ratio would prevent sonic flow at the nozzle exit from occurring.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761